Case 1:18-cv-00588-LPS Document 260 Filed 08/28/19 Page 1 of 1 PageID #: 15508



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,
                                                         C.A. No. 18-00588-LPS
                               Plaintiff,

            v.
                                                         JURY TRIAL DEMANDED

 WORKSPOT, INC.

                               Defendant.


          PLAINTIFF CITRIX SYSTEMS, INC.’S MOTION FOR SANCTIONS

       Pursuant to Federal Rule of Civil Procedure 37 and Local Rule 7.1.2, Plaintiff Citrix

Systems, Inc. (“Citrix”), by and through its undersigned counsel, respectfully moves this Court to

issue sanctions on Defendant Workspot, Inc. (“Workspot”) and its counsel.

       In support of its motion, Citrix submits herewith Plaintiff's Opening Brief in Support of its

Motion for Sanctions (“Opening Brief”), and supporting Declaration and Exhibits.



 Dated: August 28, 2019                            DLA PIPER LLP (US)

 OF COUNSEL:                                       /s/ Denise S. Kraft
                                                   Denise S. Kraft (DE Bar No. 2778)
 Michael G. Strapp (admitted Pro Hac Vice )        Brian A. Biggs (DE Bar No. 5591)
 Larissa Bifano (admitted Pro Hac Vice )           Erin E. Larson (DE Bar No. 6616)
 DLA PIPER LLP (US)                                DLA PIPER LLP (US)
 33 Arch Street, 26th Floor                        1201 North Market Street, Suite 2100
 Boston, MA 02110-1447                             Wilmington, DE 19801
 Telephone: (617) 406-6031                         Telephone: (302) 468-5700
 michael.strapp@dlapiper.com                       Facsimile: (302) 394-2341
 larissa.bifano@dlapiper.com                       denise.kraft@dlapiper.com
                                                   brian.biggs@dlapiper.com
                                                   erin.larson@dlapiper.com

                                                   Attorneys for Plaintiff
                                                   Citrix Systems, Inc.
